Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments in response filed on 06/13/2022 in response to the Non-Final Office Action mailed on 03/15/2022 is acknowledged. Claim 5 is amended, claim 30 is newly added. 
Claim Objections
Claim 5 objected to because of the following informalities:  Claim 5 recites that a subject with an SPD in Quartile 3 has the highest likelihood of Grade ≥ 3 CRS and a subject with an SPD in Quartile 2 has the highest likelihood of Grade ≥ 3 neurologic events after CD19 CAR-T cell treatment. This is in contrast to the data that is shown in Figure 1 where Quartile 2 has the highest Grade ≥ 3 CRS events and Quartile 3 has the highest Grade ≥ 3 neurologic events. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 11, 12, 18, 19, 21, 26, 27, 28, 29, 30, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn to a method of treating cancer in a subject in need thereof comprising categorizing the subject into one of four quartiles based on baseline Sum of Product Diameters (SPD) of index lesions value and administering a CD19 CAR T treatment to the subject if the subject falls into SPD Quartile 1 or SPD Quartile 2. 
The specification teaches that rate of ongoing response at 1 year after CD19 CAR T cell treatment decreases with higher quartiles of baseline SPD. Also, grade >3 cytokine release syndrome and neurological events occurred least frequently in patients within the lowest quartile of SPD, suggesting that CD19 CAR T cell therapy is more effective when administered to subjects with low tumor burden. Regardless of the number of prior lines of therapy and SPD, however, CD19 CAR T cell therapy showed long-term clinical benefit for patients with refractory large B cell lymphoma overall (see Example 2 of Specification). As presently claimed, while subjects are categorized into one of four SPD quartiles, only subjects that fall within SPD Quartiles 1 or 2 receive treatment. Subjects that fall into SPD Quartiles 3 or 4, however, do not receive any treatment. Given that not all subjects who have their baseline SPD measured will have a baseline SPD that falls into Quartiles 1 or 2, no further action is required by the practitioner and the claimed methods are not performed.  It should be noted that patients within SPD quartiles 3 and 4 clearly are “subjects in need thereof” with regard to having their cancer treated, yet no treatment is provided for such patients in the methods as presently amended. It should be further pointed out that it does not appear reasonable to administer a CD19 CAR T-treatment to a subject having a baseline SPD in Quartile 2 when said subject is predicted to have the highest likelihood of Grade ≥ 3 CRS (not neurologic) events after CD19 CAR-T treatment as shown in Figure 1 if the aim is to limit adverse outcomes.  
Therefore, there does not appear to be any practical reason to categorize subjects into SPD quartiles in the invention since subjects having a baseline SPD in Quartiles 3 or 4 are not treated by the claimed methods.  Further, it does not appear reasonable to administer CD19 CAR T cell treatment to a subject having a baseline SPD in Quartile 2 when said subject is predicted to have the highest likelihood of Grade ≥ 3 CRS.  Therefore, the invention is not enabled over the full scope of the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 5, 11, 12, 18, 19, 26, 27, and 31 are rejected under 35 U.S.C. 103 as being obvious over Gauthier et al (Gauthier et al, Journal of Clinical Oncology 36, no. 15_suppl (May 20, 2018) 7567-7567, DOI 10.1200/JCO.2018.36.15_suppl.7567, of record), hereinafter Gauthier, as evidenced by Hudson (Hudson, Fred Hutchinson Cancer Research Center (2016, September 07) Press Release, of record) and Turtle et al (Turtle, Cameron J., et al. Science translational medicine 8.355 (2016): 355ra116-355ra116, of record), hereinafter, Turtle, in view of Maude et al (Maude, Shannon L et al. The New England journal of medicine vol. 371,16 (2014): 1507-17. doi:10.1056/NEJMoa1407222, of record), hereinafter Maude. 
Gauthier teaches the administration of CD19-specific chimeric antigen receptor-modified T (CD19 CAR-T) cells in the treatment of relapsed/refractory B-cell non-Hodgkin lymphoma (NHL), a type of hematological cancer. Specifically, 57 adults ranging in 27 to 71 years of age and having 1-11 prior lines of therapy were treated with cyclophosphamide and fludarabine followed by 2 x 106 CD19 CAR-T cells/kg administered in a defined 1:1 ratio of CD4+/CD8+ CAR-T cells, and factors impacting progression-free survival (PFS) and overall survival (OS) were measured. At the beginning of the study, the median lymph node burden (SPD) was 3343 mm2 (range: 124 - 16765 mm2). Thus, some of the subjects in the study have a baseline SPD that falls within SPD Quartiles 1 and 2 as recited. After treatment, however, an SPD < median was associated with longer PFS and OS (see entire document). While not specifically disclosed, the CD19-specific CAR T cell used in the clinical trial is also known as JCAR014 as evidenced by Hudson (see entire document). Hudson states that the hallmark of JCAR014 is its use of a one-to-one ratio of helper (CD4+) and killer (CD8+) CAR T cells to target CD19+ tumors in patients. Similarly, Gauthier administers the CD19-specific CAR T cells in a 1:1 ration of CD4+/CD8+ CAR T cells. Hudson further references a study by Turtle using JCAR014 to treat refractory/relapsed B cell lymphoma in patients enrolled in the same clinical trial cited by Gauthier (see Turtle, Study Design, Page 9). Therefore, the CD19-specific CAR T cell used by Gauthier is necessarily JCAR014. 
Gauthier as evidenced by Hudson and Turtle does not teach administration of the anti-CD19 CAR JCAR014 to subjects categorized in SPD Quartile 1 or SPD Quartile 2. 
However, Maude teaches that a major toxic effect associated with CD19 CAR T cell therapy is the cytokine-release syndrome, a systemic inflammatory response that is produced by elevated levels of cytokines; these elevations are associated with T-cell activation and proliferation. Specifically, baseline disease burden before CD19 CAR T cell infusion in cancer patients correlated with the severity of the cytokine-release syndrome with a higher disease burden significantly associated with severe cytokine-release syndrome (see entire document, in particular, Abstract and Cytokine Release Syndrome sections). 
It would have been obvious to one of ordinary skill in the art to administer the CD19 CAR T cell disclosed by Gauthier to subjects categorized in SPD Quartiles 1. One of ordinary skill in the art would have been motivated to do so because CD19 CAR T cell therapy is associated with greater severity of cytokine release syndrome in patients with a higher baseline tumor burden. SPD is used to assess tumor burden in a subject, and subjects categorized into SPD Quartiles 1 will necessarily have the lowest degree of tumor burden than those in other quartile.s Therefore, one would expect that CD19 CAR T cells administered to subjects falling in SPD Quartile 1 would be more effective and less likely to promote cytokine release syndrome and grade  ≥ 3 neurologic events. It should be further noted that the statements following the final wherein clause of claim 5 recites does not require a practitioner to ever measure neurologic or CRS events nor further limits the subject upon which the claimed methods are performed since neither neurologic or CRS events will not necessarily be present in all subjects within a quartile. Thus, the statements following the final wherein clause of claim 5 are merely expected/desired outcomes of the patient population and does not add patentable weight to the claim, especially as the administration is practiced on a specific individual, not a population. 

Claims 28 and 30 are rejected under 35 U.S.C. 103 as being obvious over Gauthier as evidenced by Hudson and Turtle in view of Maude, as applied to claims 5, 11, 12, 18, 19, 22, 23, 26, 27, and 31 above, and further in view of Seshadri et al (Seshadri, Tara, et al.  Biology of Blood and Marrow Transplantation 14.3 (2008): 259-267, of record), hereinafter Seshadri.  
The teachings of Gauthier as evidenced by Hudson and Turtle in view of Maude have been discussed above and differ from the instant claimed invention in that Gauthier does not teach that anti-CD20 antibody and/or anthracycline is given prior to the CD19-specific CAR T cell
Seshadri teaches that standard first-line treatment for diffuse large B cell lymphoma (DLBCL), the most common subtype of non-Hodgkin lymphoma (NHL), is combination chemotherapy with cyclophosphamide, doxorubicin, vincristine, and prednisone (CHOP) or an equivalent regimen combined with the anti-CD20 antibody rituximab (R) (see entire document, in particular, Introduction, Para. 1). However, a significant proportion of patients still relapse or remain refractory to this initial chemotherapy.  
It would have been obvious to one of ordinary skill in the art to administer the CD19 CAR T cell disclosed by Gauthier to patients having relapsed or refractory DLBLC. One of ordinary skill in the art would have been motivated to make such a modification because a significant number of DLBLC patients treated with CHOP-R will remain refractory to this standard first-line therapy, and Gauthier teaches that CD19-specific CAR T cells are effective in treating relapsed/refractory non-Hodgkin’s B cell lymphoma. Therefore, one of ordinary skill in the art would expect that patients having relapsed or refractory B cell lymphoma will have DLBLC that was refractory to CHOP-R as a standard first line therapy. Further, artisans would expect that CD19-specific CAR T cell therapy can effectively treat relapsed/refractory B cell lymphoma. 


Claims 29 is rejected under 35 U.S.C. 103 as being obvious over Gauthier as evidenced by Hudson and Turtle in view of Maude, as applied to claims 5, 11, 12, 18, 19, 26, 27, and 31 above, and further in view of Ruella et al (Ruella, Marco et al. Clinical cancer research : an official journal of the American Association for Cancer Research vol. 22,11 (2016): 2684-96. doi:10.1158/1078-0432.CCR-15-1527, of record), hereinafter Ruella. 
The teachings of Gauthier as evidenced by Hudson and Turtle in view of Maude have been discussed above and differ from the instant claimed invention in that it is not taught that a hematologic malignancy is mantle cell lymphoma. 
However, Ruella teaches that in mantle cell lymphoma cells are sensitive to CD19 CAR T cell (CTL019) effector functions (see entire document, in particular, Figure 2 caption and the first paragraph beginning on Page 2690, right column to Page 2691, left column). Further, NSG mice engrafted with mantle cell lymphoma cells exhibited significantly improved antitumor activity following CD19 CAR T cell treatment (see Figure 5 caption and first paragraph at the bottom of Page 2693, right column). 
It would have been obvious to one of ordinary skill in the art to administer CD19 CAR T cell therapy to a subject with mantle cell lymphoma and a low tumor burden. One of ordinary skill in the art would have been motivated to do so since CD19 CAR T cell therapy has been shown to improve antitumor activity in vivo. Therefore, one of ordinary skill in the art would expect that CD19 CAR T cell therapy to effectively treat mantle cell lymphoma in a subject having low tumor burden at baseline. 


Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. 
With respect to the rejection made under 35 U.S.C. 112(a) enablement, Applicant argues that the SPD categorization provides important treatment-related information regarding the likelihood of response and the likelihood of severe adverse events if the subject is further administered anti-CD19 CAR-T cell treatment. As such, SPD categorization, which can be practiced without undue experimentation, allows the determination as to what type of treatment to administer to the subject. Applicant further states that doctors will have other options at their disposal and may, in fact, tell the patient that it is not worth receiving further treatment, which, in itself, is a treatment decision for it will have medical implications for the patient. Thus, Applicant contends that the fact that only patients in Quartiles 1 and 2 receive treatment with anti-CD19 CAR-T does not mean that the method is not practiced since practice of the method is precisely categorizing the subject so that medical decisions can be taken. Further, the method does not prohibit the subjects in Quartiles 3 and 4 from receiving other treatments. Applicant concludes that the method can be easily practiced without undue experimentation.
In response to Applicant’s arguments, Application No.: 16/429,673the amendments to claim 5 do not overcome the rejection of record. Only subjects having a baseline SPD that falls into Quartiles 1 or 2 receive CD19 CAR T cell treatment, yet no treatment is provided for patients having a baseline SPD that falls into quartiles 3 or 4 within the scope of the claimed invention. Therefore, there does not appear to be any practical reason to categorize subjects into SPD quartiles in the invention since subjects having a baseline SPD in Quartiles 3 or 4 are not treated by the claimed methods. While medical practitioners can certainly prescribe other treatment options for a subject having a baseline SPD that falls into either Quartiles 3 or 4, the claimed methods are only useful for treating subjects having a baseline SPD that falls into Quartiles 1 or 2. There are no alternative treatment options provided within the scope of the claimed invention for subjects having a baseline SPD categorized into either Quartiles 3 or 4.   Given that the preamble of claim 5 recites “a method of treating cancer in a subject”, a subject having a baseline SPD that falls into any of the quartiles recited must receive treatment by the claimed methods. The claimed method is not recited as a method for predicting the likelihood of response or the likelihood of severe adverse events to CD19 CAR T cell treatment in a subject by categorizing the subject into 1 of 4 quartiles based on baseline SPD. Rather, the claimed method is a method for treating cancer in a subject. If a subject has a baseline SPD that falls into Quartiles 3 or 4, the claimed method is not practiced. If the claimed method is not practiced in this case, it has no use. Further, amidst the various anti-cancer therapeutics available, it arguably would require artisans undue trial and error experimentation to determine which of these therapeutics would be effective in treating cancer in a subject having a baseline SPD that falls into Quartiles 3 or 4. It should be further pointed out that it does not appear reasonable to administer a CD19 CAR T-treatment to a subject having a baseline SPD in Quartile 2 when said subject is predicted to have the highest likelihood of Grade ≥ 3 CRS (not neurologic) events after CD19 CAR-T treatment as shown in Figure 1. Lastly, claim 5 recites administration to a single individual (“a subject”) not to a patient population. As such, the statements following the final wherein clauses for each of the SPD quartiles recited in claim 5 represent expected/desired outcomes and do not place further limitations on the subject to be treated by the claimed methods since there is no requirement that a neurologic event or CRS be absent or present in said subject nor that a neurologic or CRS event is ever measured by a practitioner. As presently written, the “subject” recited in the preamble of claim 5 does not have to be the same “subject” having the characteristics of a specific SPD quartile given in the wherein clauses. 
With respect to the rejection made under 35 U.S.C. 103, Applicant argues that there is no teaching, suggestion, or motivation to combine the prior art references of record that render obvious the claimed invention. Specifically, Applicant states that Gauthier does not teach the specific SPD categorization of claim 5 as a means to select the patients for CD19 CAR T cell treatment; and the SPD categorization is important because subjects falling under each of the four different categories have different responses to CAR T cell treatment and it also informs practitioners of the likelihood of adverse events. For example, patients having a baseline SPD that falls into Quartiles 2 or 4 have the same likelihood of Grade 3 neurologic events whereas patients with a baseline SPD that falls into Quartile 3 has the highest likelihood of Grade 3 neurologic events.   Applicant argues that this is a surprising and unexpected result. Further, patients in Q2 have the highest likelihood of Grade 3 CRS, much higher than those with SPDs in Q3 and Q4. Lastly, Applicant argues that it is not obvious to treat only the subjects in SPD Quartiles 1 and 2 because, as seen in FIG. 1, the ORR (complete and partial response) is similar across all 4 quartiles. In fact, the ORR is highest for those in Quartiles 1 and 4, not Quartiles 1 and 2. Moreover, subjects in Quartile 3 have the highest rate of Grade ≥ 3 [neurologic events], which can be life-threatening. As such, Applicant asserts that the quartile classification is important and unexpected over the prior art because it informs the doctor of these unexpected adverse event distribution, which would play a role in deciding how to treat each patient not just in terms of CAR-T cell treatment but also in terms of adverse event modulation. Thus, Applicant concludes that the prior art does not teach the limitations of the amended claims and that none of the remaining cited art cures this deficiency. 
In response to applicant’s argument of unexpected results, the Examiner reiterates that the claimed methods do not require a practitioner to ever measure neurologic or CRS events nor further limits the subject upon which the claimed methods are performed since Grade ≥ 3 neurologic or CRS events will not necessarily be present in all subjects for a given quartile as shown in Figure 1. For example, only 56% of subjects having a baseline SPD that fell into Quartile 3 experienced Grade ≥ 3 neurologic in response to CD19 CAR T cell therapy while 44% of subjects did not.  Thus, the statements following the final wherein clause recited at the end of claim 5 are merely an expected/desired outcome of the patient population and does not add patentable weight to the claim, especially as the administration is practiced on an individual, not a population. Further, in the ZUMA-1 clinical trial, the subjects in a given quartile differ from each other in terms of other baseline characteristics (see Table 1), such as prior lines of therapy, cancer type (i.e. diffuse large B cell lymphoma, primary mediastinal B cell lymphoma, and transformed follicular lymphoma), age, gender, and disease stage III/IV among others factors that could impact the likelihood of adverse neurologic or CRS events as well as response to CD19 CAR T cell therapy.  Additionally, all subjects in the ZUMA-1 clinical trial received the CD19 CAR T cell therapy axicabtagene ciloleucel (axi-cel) at a dose of 2 x 106 cells/kg (see Example 1). Applicant has argued that the quartile classification yielded unexpected results in terms of response to axi-cel and adverse neurologic and/or CRS events; however, the data from the ZUMA-1 clinical trial in which subjects having different baseline characteristics besides SPD (e.g. cancer type) were administered a specific CD19 CAR T cell therapy (axi-cel) at a specific dose (2 x 106 cells/kg) cannot be extrapolated to the broad genus of subjects as recited in the instant claims with the expectation that the existing trends observed in the ZUMA-1 clinical trial will still be applicable to any subject in patient population using any CD19 CAR T cell therapy. Therefore, the “unexpected” results from the ZUMA-1 clinical trial is limited to the cohort of patients enrolled in the trial and the specific study design of that trial. 
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant alleges are present (e.g. ORR highest in subjects having a baseline SPD in Quartiles 1 and 4 rather than Quartiles 1 and 2) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Given that the statements following the final wherein clause do not place further limitations on the subject to be treated by the claimed methods since there is no requirement that a neurologic event or CRS be absent or present in said subject nor that a neurologic or CRS event is ever measured by a practitioner. Gauthier teaches administration of CD19 CAR T cell therapy to subjects having a baseline SPD that encompasses SPD Quartiles 1-4 recited in the instant claims. Maude further teaches that CAR T cell therapy is more effective when initial tumor burden is low so as to prevent an adverse cytokine release response (CRS). Since SPD is a measure of tumor burden, subjects having a baseline SPD that falls into Quartiles 1 would necessarily have the lowest tumor burden than subjects with a baseline SPD that falls into any of the other quartiles. Therefore, artisans would be motivated to administer CD19 CAR T cell therapy to subjects having the lowest tumor burden (an SPD that falls into Quartile 1) in order to effectively treat cancer in a subject with CD19 CAR T cell therapy. Thus, the combined teachings of prior art renders the claimed invention obvious. Further, as stated earlier, subjects having an SPD that falls into either quartile 3 or 4 are “subjects in need thereof”, yet no treatment is provided for such patients. Therefore, there does not appear to be any practical reason to categorize subjects into SPD quartiles in the invention since subjects having a baseline SPD in Quartiles 3 or 4 are not treated by the claimed methods.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644